Case 1:20-cv-11889-MLW Document 11 Filed 10/27/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

DR. SHIVA AYYADURAI,
Plaintiff,

Vv. C.A. No. 1:20-11889-MLW
WILIAM FRANCIS GALVIN, in his
official capacity as the
Secretary of the Commonwealth
of Massachusetts,

Defendant.

ORDER
WOLF, D.J. October 27, 2020
In view of plaintiff Shiva Ayyadurai's response to the October
20, 2020 Order (Dkt. No. 7), it is hereby ORDERED that:
1. Daniel Casieri's Motion to Withdraw as Counsel for

plaintiff (Dkt. No. 8) is ALLOWED.

2. Plaintiff's Motion to Continue Pro Se (Dkt. No. 9) is

ALLOWED.

3. Defendant shall, by 10:00 a.m. on October 29, 2020,
respond to the Motion for Temporary Restraining Order (Dkt. No. 2)
(the "Motion") in the manner required by Rule 7.1(b)(2) of the
Local Rules of the United States District Court for the District
of Massachusetts. The affidavit(s) filed in opposition to the
Motion shall address, among other things, the allegation that the

office of the Secretary of the Commonwealth of Massachusetts caused
Case 1:20-cv-11889-MLW Document 11 Filed 10/27/20 Page 2 of 2

Twitter to suspend plaintiff's account. See Verified Complaint

(Dkt. No. 1) 93 & n.1.

4, A hearing on the Motion will be held on October 30, 2020,
at 10:00 a.m. Plaintiff, any affiant(s), Debra O'Malley, and a
representative of the defendant with full authority to agree toa
resolution of this case or the Motion without consulting anyone

else shall attend.

UNITED STATES DISTRICT JUDGE
